         Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

CARPET & TILE BY THE MILE, LLC,                     )
DENISE VAN HISE and TREVOR VAN                      )
HISE, individually and as the representatives       )
of a class of similarly-situated persons,           )
                                                    )
                        Plaintiffs,                 ) Civil Action No. 3:20-cv-00617
                                                    )
                 v.                                 ) CLASS ACTION
                                                    )
HOMEADVISOR, INC.,                                  )
                                                    )
                        Defendant.                  )

                      FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiffs, CARPET & TILE BY THE MILE, LLC, DENISE VAN HISE and TREVOR

VAN HISE (“Plaintiffs”), brings this action on behalf of themselves and all others similarly

situated, through their attorneys, and except as to those allegations pertaining to Plaintiffs or their

attorneys, which allegations are based upon personal knowledge, allege the following upon

information and belief against Defendant, HOMEADVISOR, INC. (“Defendant”):

                                  PRELIMINARY STATEMENT

       1.        This case challenges Defendant’s practice of sending unsolicited advertisements

via facsimile.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005, 47 U.S.C. § 227 (hereafter “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from sending fax

advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.
         Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 2 of 14




       3.      On or about February 3, 2020, Defendant sent Plaintiffs an unsolicited fax

advertisement in violation of the TCPA (the “Fax”), a true and correct copy of which is attached

hereto as Exhibit A, and made a part hereof. The Fax describes the commercial availability

and/or quality of Defendant’s property, goods or services, namely, Defendant’s “HomeAdvisor

services” (Exhibit A).

       4.       Plaintiffs allege on information and belief that Defendant has sent, and continues

to send, unsolicited advertisements via facsimile transmission in violation of the TCPA,

including but not limited to the advertisement sent to Plaintiffs.

       5.      Defendant’s unsolicited faxes have damaged Plaintiffs and the class in that a junk

fax recipient loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. A junk fax intrudes into

the recipient’s seclusion and violates the recipient’s right to privacy. Unsolicited faxes occupy

fax lines, prevent fax machines from receiving authorized faxes, prevent their use for authorized

outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional

labor to attempt to discern the source and purpose of the unsolicited message.

       6.      On behalf of themselves and all others similarly situated, Plaintiffs brings this

case as a class action asserting claims against Defendant under the TCPA. Plaintiffs seeks to

certify a class of individuals and companies that were sent the Fax and other unsolicited fax

advertisements without prior express invitation or permission and without compliant opt-out

language (to the extent the affirmative defense of “established business relationship” is alleged).

Plaintiffs seeks statutory damages for each violation of the TCPA and injunctive relief.

       7.      Plaintiffs are informed and believe, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile




                                                  2
          Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 3 of 14




transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, their employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event the Court determines

any TCPA violations were willful or knowing.

                                 JURISDICTION AND VENUE

         8.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         9.    This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                             PARTIES

         10.   Plaintiff, CARPET & TILE BY THE MILE, LLC, is a Connecticut limited

liability company, with its principal place of business within this judicial district. Plaintiff,

DENISE VAN HISE, is the managing member.

         11.   Plaintiff, TREVOR VAN HISE, is the sales manager for CARPET & TILE BY

THE MILE, LLC.

         12.   Defendant, HOMEADVISOR, INC., is a Delaware corporation with its principal

place of business in Golden, Colorado.




                                                  3
           Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 4 of 14




                                              FACTS

        13.      On information and belief, Defendant is a for-profit corporation that is in the

business of recommending/providing individuals with lists of trusted local professionals for any

home project. In order to provide the public with such lists, Defendant solicits various service

professionals to become members to receive leads that match the type of work they are seeking.

        14.      On or about February 3, 2020, Defendant sent an unsolicited facsimile

advertisement to Plaintiffs using a telephone facsimile machine, computer, or other device. See

Exhibit A. Plaintiffs received the Fax on a stand-alone fax machine.

        15.      The Fax, which is addressed to “Trevor,” states in part the following:

“We are pleased to welcome you to your FREE Preview of HomeAdvisor services. During this
Preview, you will receive the leads that match your preferences. You will not be able to contact
these customers leads until you are enrolled and approved.

How HomeAdvisor works Once You Are a Member:
  - You tell us exactly the type of work you want,
     in the areas you choose
  - We send you leads that meet your preferences”

It further states:

“If after the Preview period you find our leads valuable, you can fully enroll online at
www.homeadvisor.com or call one of our sales representatives to assist you.

Regards,

Online Marketing Consulting”

(See Ex. A).

        16.      The website, www.homeadvisor.com, (last visited 2/7/20) states:

        Are You a Home Improvement or Service Pro?
                 Find out how HomeAdvisor can help your business.

For Service Professionals

   Log In


                                                  4
           Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 5 of 14



   Join Our Network
   Grow Your Business
   Pro Resource Center
   Contractor Leads
   National Accounts


        17.     The Fax advertises the commercial availability and/or quality of Defendant’s

property, goods, or services, namely, the quality of their lead service to various home

improvement and services professionals if they join its Pro Network and become a member.

Therefore, the Fax is an advertisement under the TCPA and the regulations implementing the

TCPA.

        18.    On information and belief, Defendant receives some or all of the revenues from,

and profits and benefits from, home improvement and service professionals becoming

members/joining its Pro Network as offered on Exhibit A.

        19.    Defendant created or made the Fax, or directed a third party to do so, and the Fax

was sent by or on behalf of Defendant with Defendant’s knowledge and authorization.

        20.    Plaintiffs did not give Defendant “prior express invitation or permission” to send

the Fax.

        21.    On information and belief, Defendant faxed to at least forty recipients’ telephone

facsimile machines the same and other unsolicited facsimile advertisements without prior

express invitation or permission, and without the required opt-out language, thereby precluding

the affirmative defense of established business relationship.

        22.    There are no reasonable means for Plaintiffs (or any other class member) to avoid

receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.




                                                 5
          Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 6 of 14




         23.   Defendant’s facsimile attached as Exhibit A does not display a compliant opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

         24.   In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiffs brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, (3) from whom
               Defendant did not obtain “prior express invitation or permission”
               to send fax advertisements, or (4) with whom Defendant did not
               have an established business relationship, and (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendant, its employees and agents, and members of the Judiciary.

Plaintiffs seeks to certify a class that includes but is not limited to the fax advertisement(s) sent

to Plaintiffs. Plaintiffs reserve the right to amend the class definition upon completion of class

certification discovery.

         25.   Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiffs are informed and believe, and

upon such information and belief avers, that the number of persons and entities of the proposed

Class is so numerous that joinder of all members is impracticable. Plaintiffs are informed and

believe, and upon such information and belief avers, that the number of class members is at least

forty.

         26.   Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:




                                                 6
         Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 7 of 14




                 (a)    Whether the Fax and other faxes sent during the class period constitute

       advertisements under the TCPA and its implementing regulations;

                 (b)    Whether Defendant meets the definition of “sender” for direct TCPA

       liability, meaning a “person or entity on whose behalf a facsimile unsolicited

       advertisement is sent or whose goods or services are advertised or promoted in the

       unsolicited advertisement,” 47 C.F.R. § 64.1200(f)(10);

                 (c)     Whether Defendant had prior express invitation or permission to send

       Plaintiffs and the class fax advertisements;

                 (d)    Whether the Fax contains an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (e)    Whether Defendant should be enjoined from faxing advertisements in the

       future;

                 (f)    The manner and method Defendant used to compile or obtain the list of

       fax numbers to which it sent Exhibit A or other fax advertisements;

                 (g)    Whether Defendant should be enjoined from sending fax advertisements

       in the future;

                 (h)    Whether Plaintiffs and the other members of the class are entitled to

       statutory damages; and

                 (i)    Whether the Court should award treble damages.

       27.       Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiffs’ claims are typical of the claims

of all class members. Plaintiffs received the same or similar fax as the faxes sent by or on behalf

of Defendant advertising the commercially availability and/or quality of property, goods or




                                                  7
           Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 8 of 14




services of Defendant during the Class Period. Plaintiffs are making the same claims and seeking

the same relief for itself and all class members based upon the same federal statute. Defendant

has acted in the same or in a similar manner with respect to Plaintiffs and all the class members

by sending Plaintiffs and each member of the class the same or similar fax or faxes which did not

contain compliant opt-out language or were sent without prior express invitation or permission.

       28.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiffs will fairly

and adequately represent and protect the interests of the class. Plaintiffs are interested in this

matter, have no conflicts, and have retained experienced class counsel to represent the class.

       29.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)    Proof of the claims of Plaintiffs will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)    Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)    Defendant has acted and are continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;

               (d)    The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and




                                                 8
         Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 9 of 14




               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiffs to readily identify class members and establish

               liability and damages;

                       (ii)    Liability and damages can be established for Plaintiffs and the

               class with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       30.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       31.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).




                                                   9
        Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 10 of 14




       32.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

senders of fax advertisements place a clear and conspicuous notice on the first page of the

transmission that contains the following, among other things (hereinafter collectively the “Opt-

Out Notice Requirements”):

               A.     a statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               B.     a statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               C.     a statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines; and

               D.     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and

regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules & Regulations

Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R.

3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

requirements of (3) above are contained in section (b)(2)(E) of the Act and incorporated into the




                                                10
        Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 11 of 14




Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance with the Opt-Out Notice

Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are important

consumer protections bestowed by Congress upon consumers and businesses giving them the

right, and means, to stop unwanted fax advertisements.

       33.    2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act, directed

the FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       section (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under

       section (b)(1)(C)(ii) of the Act and provides that the failure to comply with these

       requirements precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 13-16);

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under

       section (b)(1)(C)(iii) of the Act and provides that the failure to comply with these

       requirements precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 24-34).




                                                11
        Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 12 of 14




       34.     The Fax. Defendant sent the Fax on or about February 3, 2020, via facsimile

transmission from a telephone facsimile machine, computer, or other device to the telephone

number and telephone facsimile machines of Plaintiffs and members of the Class. The Fax is an

advertisement as described under the Act and the regulations implementing the Act. Defendant

failed to comply with the Opt-Out Notice Requirements in connection with the Fax. The Fax was

transmitted to persons or entities without their prior express invitation or permission and/or

Defendant is precluded from sustaining the established business relationship safe harbor with

Plaintiffs and other members of the class, because, inter alia, of the failure to comply with the

Opt-Out Notice Requirements. By virtue thereof, Defendant violated the TCPA and the

regulations promulgated thereunder by sending the Fax via facsimile transmission to Plaintiffs

and members of the Class. Plaintiffs seek to certify a class which includes this Fax and all others

sent during the four years prior to the filing of this case through the present.

       35.     Defendant’s Other Violations. Plaintiffs are informed and believe, and upon

such information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines

faxes, other than Exhibit A, that constitute advertisements under the TCPA that were transmitted

to persons or entities without their prior express invitation or permission (and/or that Defendant

is precluded from sustaining the established business relationship safe harbor due to its failure to

comply with the Opt-Out Notice Requirements). By virtue thereof, Defendant violated the TCPA

and the regulations promulgated thereunder. Plaintiffs are informed and believe, and upon such

information and belief avers, that Defendant may be continuing to send unsolicited

advertisements via facsimile transmission in violation of the TCPA and the regulations




                                                  12
        Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 13 of 14




promulgated thereunder, and absent intervention by this Court, will do so in the future.

       36.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiffs and Plaintiffs Class to redress Defendant’s violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

       37.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiffs and the

other class members even if its actions were only negligent.

       38.     Defendant knew or should have known that (a) Plaintiffs and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

fax advertisements about the availability or quality of Defendant’s property, goods, or services to

be bought or sold; (b) Plaintiffs and the other class members did not have an established business

relationship with Defendant; (c) Defendant transmitted advertisements; and (d) the Faxes did not

contain the required Opt-Out Notice.

       39.     Defendant’s actions caused injury to Plaintiffs and the other class members.

Receiving Defendant’s unsolicited fax advertisements caused Plaintiffs and other recipients to

lose paper and toner consumed in the printing of Defendant’s faxes. Defendant’s unsolicited fax

advertisements occupied Plaintiffs’ and class members’ telephone lines and fax machines.

Defendant’s unsolicited fax advertisements cost Plaintiffs and class members’ time, as Plaintiffs

and their employees, as well as other class members and their employees, wasted their time

receiving, reviewing, and routing Defendant’s unauthorized faxes. That time otherwise would

have been spent on Plaintiffs’ and the class members’ business or personal activities.

Defendant’s faxes intruded into Plaintiffs’ and other class members’ seclusion and violated their

right to privacy, including their interests in being left alone. Finally, the injury and property




                                                13
        Case 3:20-cv-00617-JCH Document 49 Filed 12/08/20 Page 14 of 14




damage sustained by Plaintiffs and the other class members from the sending of Defendant’s

unsolicited fax advertisements occurred outside of Defendant’s premises.

       WHEREFORE, Plaintiffs, CARPET & TILE BY THE MILE, LLC, DENISE VAN HISE

and TREVOR VAN HISE, individually and on behalf of all others similarly situated, demand

judgment in their favor and against Defendant, HOMEADVISOR, INC., as follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiffs as the representative of the class, and appoint

Plaintiffs’ counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That the Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.


                                                Respectfully submitted,

                                                CARPET & TILE BY THE MILE, LLC, DENISE
                                                VAN HISE and TREVOR VAN HISE individually
                                                and as the representatives of a class of similarly-
                                                situated persons,

                                                By: /s/ Ryan M. Kelly
                                                Ryan M. Kelly – ct 30230
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847-368-1500
                                                rkelly@andersonwanca.com




                                                  14
